Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 6/30/2022.  Claims 1-2, 4-9, 11-16 and 18-20 are pending for examination, the rejection cited as stated below.
Response to Arguments
2.	Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a) 
Issue: The applicant argues with respect to independent claims such as claim 1 that that the amended limitations overcome the current rejection. 
Examiner respectfully disagrees.  See Examiner’s response in the corresponding rejection sections below.
Terminal Disclaimer
3.	The terminal disclaimer filed on 6/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10785171 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 6, 8-9, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 2019/0012714) in view of Gimson (US 20020184270 A1).
As to claim 1, Bright discloses a system, comprising:
storage configured to store a plurality of groups of customers, wherein each group of customers comprises related customers; and
one or more processors to execute instructions, that when executed cause the one or more
processors to:
		process data received through a chat-bot interface from a user device, the data comprising identification information of a customer of the user device, and an issue or a question relating to a product or a service (figure 14, steps 154 and 148; and [00136], “in a search response table 146, two negative (or zero, null) responses are shown at 148 and 150 in the illustrated sequence of turns. In response to user "silence" at tum 148 (e.g., no input speech, text, or search images), some images of shoes are provided by the bot at 152.”, wherein the data comprising identification information of the user is implied in order for the bot to respond to the user, and wherein “I want to buyer shoes” and the non-responsiveness afterwards in the data indicates an issue relating to shoes or a shoe selling service);
determine a customer group of the plurality of groups of customers based on the data received from the user device (figure 14, steps 154 and 148, a group of customers are determined to be shoe purchasers based on “I want to buyer shoes”;  Also see [0137], “Some responses may be based on known attributes or characteristics of a specific user or group of users”);
determine a metaphor to represent at least one word of one or more words of a response based on the customer group (figure 14, “Here are some shoes” is a response comprising one or more words to attempt to resolve the user’s non-responsiveness; See figure 14, step 152, the shoe images can be considered metaphors to represent shoe descriptions, based on the customer group of shoe purchasers);
generate the response comprising the one or more words with the at least one word replaced with the metaphor to attempt to resolve the issue or the question (figure 14, “Here are some shoes” is a response comprising one or more words to attempt to resolve the user’s non-responsiveness.  See figure 14, step 152, the shoe images can be considered metaphors in place of shoe descriptions, based on the customer group of shoe purchasers); and
provide the response to the user device through the chat-bot interface, the response including the metaphor in place of the at least one word (see citation and Examiner’s explanation in the preceding limitation).
However, Bright does not expressly disclose that the metaphor replaces the at least one word.  Gimson discloses a concept of determining a metaphor to replace at least one word of one or more words of a response based on a customer group ([0076], “If the server 2 determines that the document 24 will not be displayed correctly, then the server consults a second database 34 that contains a range of synonyms and abbreviations or other suitable replacement data. The server 2 then processes 35 the document 24 replacing words with synonyms and abbreviations as well as altering the font sizes and character spacings according to predetermined rules so that the document 24 is displayed correctly”; [0011], “sending data held on a primary processing apparatus, to one or more data-receiving devices on receipt by said primary processing apparatus of a request for data, said method comprising causing a processing circuitry to compare said data with one or more parameters and process said data such that it meets the known parameters and including the step of sending the data to the data-receiving device.”; [0074], “However, if the data-receiving device is the WAP telephone 26 or the PDA 28 then the server 2 performs further functions. Once the identity of the data-receiving device is known the server 2 checks a database 32 to obtain the screen and font metrics (screen characteristics). This is represented on FIG. 6. It is possible that the data-receiving device sends its identity when making a request for data”).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bright with Gimson.  The suggestion/motivation of the combination would have been to adapt response data to customer’s display (Gimson, [0076]; [0074]).
As to claim 8, see similar rejection to claim 1.
As to claim 15, see similar rejection to claim 1.
As to claim 2, Bright-Gimson discloses the system of claim 1, the one or more processors to receive the data and provide the response through the chat-bot interface in an audio format, a textual format (Bright, figure 14, textual format), or combination thereof.
	As to claim 9, see similar rejection to claim 2.
	As to claim 16, see similar rejection to claim 2.
As to claim 6, Bright-Gimson discloses the system of claim 1, the storage to store metaphor data including the metaphor, the metaphor data to include mappings between words and metaphors including a mapping between the metaphor and the at least one word (Gimson, [0074]).
	As to claim 13, see similar rejection to claim 6.
8.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bright-Gimson, as applied to claim 1 above, and further in view of Systrom et al (US 20140279068).
As to claim 4, Bright-Gimson discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose group the customer with other customers in the customer group based on at least one of demographic information of the customer, an education level of the customer, and a prior interaction with the customer.  Sysdrom discloses a concept to group customers in a customer group based on demographic information of the customer ([0089], ”display to a user a particular visual cue that corresponds to a product or brand that is of particular interest or need to the user, thereby targeting advertisement of a particular brand or product or a subset of brands and/or products represented in the image and most likely to effect the user to make a purchase. Block S280A can implement this functionality by analyzing user-specific data, such as data entered into the social networking system by the user or user transaction or browsing history. Alternatively, Block S280A can implement this functionality by grouping a user into a demographic- or characteristic-dependent advertising "bucket," including other users of similar characteristics or demographics, based on stored user data.”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bright-Gimson-Schabels with Sysdrom.  The suggestion/motivation of the combination would have been to target advertisement of a particular brand or product or a subset of brands and/or products represented in the image and most likely to effect the user to make a purchase (Sysdrom, [0089], “thereby targeting advertisement of a particular brand or product or a subset of brands and/or products represented in the image and most likely to effect the user to make a purchase”).
	As to claim 11, see similar rejection to claim 4.
	As to claim 18, see similar rejection to claim 4.
9.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bright-Gimson, as applied to claim 1 above, and further in view of Des Jardins et al (US 20180018959).
As to claim 7, Bright-Gimson discloses the claimed invention substantially as discussed in claim 6, but does not expressly disclose execute machine-learning operations to map the words to the metaphors to generate the metaphor data. Des Jardins discloses a concept of execute machine-learning operations to map words to metaphors to generate metaphor data ([0068]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bright-Gimson-Schabels with Des Jardins.  The suggestion/motivation of the combination would have been to automatically rephrase spoken commands (Des Jardins, [0068]).
	As to claim 14, see similar rejection to claim 7.
As to claim 20, see similar rejection to claim 7.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458